MOORE, P. J.
This action was brought to quiet plaintiff’s title to certain real property. His claims asserted here are identical with his claims made in the companion action for divorce, No. 17346, ante, p. 50 [217 P.2d 78] and the two were consolidated for trial in the court below.
Judgment having been rendered against this plaintiff in the divorce action, it is ordered that the judgment herein is affirmed.
McComb, J., and Wilson, J., concurred.
A petition for a rehearing was denied May 2, 1950, and appellant’s petition for a hearing by the Supreme Court was denied June 12,1950.